Case 3:19-cv-01090-BRM-LHG Document 1 Filed 01/25/19 Page 1 of 10 PageID: 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


VIRTUA HEALTH, INC.,                                 :
                                                     :
                                   Petitioner,       : CIVIL ACTION NO. __________
                                                     :
                         v.                          : PETITION TO VACATE
                                                     : ARBITRATION AWARD
JNESO DISTRICT COUNCIL 1, IUOE,                      :
                                                     :
                                   Respondent.       :

         PETITIONER, by and through its attorneys, BALLARD SPAHR LLP, for

its Petition to Vacate Arbitration Award, alleges as follows:

                                          JURISDICTION
         1.           This Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, 29 U.S.C. § 185 (“LMRA”), and the provisions of the Federal Arbitration

Act, 9 U.S.C. § 1 (“FAA”).

                                                 VENUE
         2.           Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

because a substantial portion of the events giving rise to this claim occurred in

Voorhees, New Jersey.

                                                 PARTIES
         3.           Petitioner is a not for profit corporation incorporated under the laws of

the State of New Jersey and authorized to do business in New Jersey. Petitioner’s

corporate offices are located at 303 Lippincott Drive, Marlton, New Jersey 08053

DMEAST #36544436 v2
Case 3:19-cv-01090-BRM-LHG Document 1 Filed 01/25/19 Page 2 of 10 PageID: 2



and one of its principal places of business is its acute care hospital located at 200

Bowman Drive, Voorhees, New Jersey. Petitioner is an employer within the

meaning of Section 2(2) of the National Labor Relations Act, 29 U.S.C. § 152(2).

         4.           Respondent is a labor organization with offices at 1225 Livingston

Avenue, North Brunswick, New Jersey. Respondent is a labor organization within

the meaning of Section 2(5) of the National Labor Relations Act 29 U.S.C.

§ 152(5).

         5.           Petitioner is one of southern New Jersey’s largest healthcare systems,

serving the public in a variety of healthcare settings. The system includes three

acute care hospitals, in Voorhees, Marlton and Mt. Holly, numerous outpatient

facilities, short term and long term care centers, freestanding emergency

departments, ambulatory surgery centers, employed physicians, physicians’

practices, home health agencies, and eight urgent care centers. The Voorhees acute

care hospital (“Voorhees Hospital”) operates a neonatal intensive care unit

(“NICU”). The NICU provides comprehensive and sophisticated care for infants

born prematurely. The NICU is a “Level III B” (of IV) meaning that it is equipped

to treat extremely premature infants who require intensive care. It is the only such

facility in southern New Jersey.




DMEAST #36544436 v2
                                                  2
Case 3:19-cv-01090-BRM-LHG Document 1 Filed 01/25/19 Page 3 of 10 PageID: 3



         6.           Respondent Union is the collective bargaining agent for a bargaining

unit of registered nurses employed at many of Petitioner’s facilities, including the

registered nurses working in the Voorhees Hospital’s NICU.

         7.           Petitioner and Respondent currently are parties to a collective-

bargaining agreement effective March 1, 2018 to February 28, 2021. The

grievance involved herein arose under the parties’ 2015 to 2018 collective-

bargaining agreement (“CBA”). A true and accurate copy of the CBA is annexed

to the Certification of Denise M. Keyser, Esquire (the “Certification”) as Exhibit 1.

The Certification is filed with this Petition. The CBA and the parties’ current

collective-bargaining agreement do not differ in any relevant way for purposes of

this Petition.

                                   NATURE OF THE ACTION
         8.           On or about June 28, 2017, Respondent Union filed a grievance

alleging that Petitioner’s NICU had engaged in an “unjustified denial of PTO [Paid

Time Off]” requests by registered nurses represented by Respondent. A true and

accurate copy of the grievance is annexed to the Certification as Exhibit 2. The

grievance challenged Petitioner’s decision to reduce the number of available NICU

PTO shifts per week from eleven to nine on the day shift, with the same reduction

for the night shift. In effect, the grievance challenged Petitioner’s determination as

to the number of nurses to be staffed on the NICU.


DMEAST #36544436 v2
                                                   3
Case 3:19-cv-01090-BRM-LHG Document 1 Filed 01/25/19 Page 4 of 10 PageID: 4



         9.           The grievance was denied under the CBA’s grievance procedure, and

was referred to arbitration before Arbitrator Daniel F. Brent.

         10.          An arbitration hearing occurred on July 11 and August 16, 2018.

Both parties submitted post-hearing briefs to the Arbitrator. The Arbitrator issued

the Award sustaining Respondent’s grievance. A true and accurate copy of the

Award is annexed to the Certification as Exhibit 3.

         11.          The Arbitrator held that Petitioner violated the CBA because its

decision to reduce the number of available PTO slots during the “summer peak

season” in 2017 and 2018 was “predicated on flawed mathematics and incomplete

evaluation of the information necessary to make a reasonable prediction” of

staffing needs, and that this alleged deficient methodology “created an exception

under the language of Article 5.1, the Management Rights clause[,] and Article

28.2, granting the Employer the sole right to set staffing levels, except as limited

elsewhere in the collective bargaining agreement[.]”

         12.          The Arbitrator ruled that Petitioner must utilize “appropriate

competent mathematical methodology” to calculate the staffing “necessary” for the

NICU and staff accordingly.

         13.          Petitioner had calculated what it determined to be appropriate and safe

staffing levels within the NICU based upon the NICU’s yearly average daily

census (“ADC”) for 2015 and 2016, while taking into account medical and other


DMEAST #36544436 v2
                                                   4
Case 3:19-cv-01090-BRM-LHG Document 1 Filed 01/25/19 Page 5 of 10 PageID: 5



leaves of absence year over year. Using this method, it arrived at an estimate of

the number of registered nurses needed on average for each shift in the NICU

throughout the year: 16. See Exhibit 3 at 12, and Petitioner’s Second and Third

Step Responses to the grievance, annexed to the Certification as Exhibit 4.

         14.          In Petitioner’s judgment and experience, this number gave it sufficient

ability to staff adequately and safely, and to staff up or down from that core

number for each shift, depending on actual daily census (number of patients) and

acuity (level of nursing care required for each patient).

         15.          The Arbitrator substituted his judgment for Petitioner’s concerning the

appropriate and safe staffing of the NICU, and held – without any evidence that

patient population and acuity were seasonal or predictable on a day to day, week to

week, or month to month basis – that Petitioner must staff based upon the

following:

                      (a)   It must make separate calculations for the peak and non-peak

times;

                      (b)   It must take into account historic patient census and acuity

levels and must somehow consider “the actual acuity of a patient census on any

given day” although PTO decisions for the peak season are made months in

advance, and PTO grants for off-peak are made up to 24 weeks in advance;




DMEAST #36544436 v2
                                                  5
Case 3:19-cv-01090-BRM-LHG Document 1 Filed 01/25/19 Page 6 of 10 PageID: 6



                      (c)   It cannot take into account historic data concerning leaves of

absence;

                      (d)   It must take into account the number of nurse “cancellations” or

those scheduled but not needed each day throughout the year. See Exhibit 3 at 11-

12.

         16.          No evidence is cited in the Award, nor was any introduced in the

hearing, that calculating the nurses needed using the above considerations would

result in a more accurate prediction of the minimum number of nurses required on

a “daily, weekly or monthly” basis (See Exhibit 3, at 13), or whether, if Petitioner

could make these predictions, such would result in safe and adequate staffing, and

permit the Petitioner to react quickly to unexpected surges in NICU population

and/or acuity on any given day. Moreover, the CBA does not require that the

NICU be staffed with the bare minimum number of nurses “necessary.”

         17.          The Arbitrator ordered as a remedy that the NICU allow no fewer than

eleven PTO shifts per week for each of the day and night shifts throughout 2019

(and staff accordingly), and that Petitioner, for 2020 and beyond, must “determine

the maximum available vacation PTO shifts . . . in accordance with valid

mathematical methodology and using appropriate statistical data” as the Arbitrator

set forth in the Award. Presumably, the NICU must staff to this minimum staffing

number and grant the “maximum” possible PTO shifts. See Exhibit 3 at 18.


DMEAST #36544436 v2
                                                  6
Case 3:19-cv-01090-BRM-LHG Document 1 Filed 01/25/19 Page 7 of 10 PageID: 7



         18.          Section 5.1 of Article 5 (“Management Rights”) reads:1

                      5.1 The management and operation of the enterprise
                      and the direction of the work force are vested exclusively
                      with the Employer. The Employer retains all of the
                      power, rights, functions, responsibilities and authority
                      to operate its business and direct its employees except as
                      limited by express language of this Agreement. The
                      rights reserved to the Employer include all matters of
                      inherent managerial policy including those necessitated
                      by the unique nature of Employer’s operations.
                      Prominent among the rights reserved to and retained by
                      the Employer . . . are the sole right to . . . establish and
                      change work schedules and assignments; to exercise
                      control and direction over the organization and
                      effectiveness of operations; to determine the number of
                      employees and duties to be performed by them as
                      registered nurses; to determine and implement standards
                      related to . . . operations and patient care; to determine
                      and change work shifts, schedules, rotations and
                      starting and quitting times; and in all respects to carry
                      out the ordinary and customary functions of management
                      whether or not possessed or exercised by the Employer
                      prior to the execution of this Agreement. The Employer
                      reserves the right to . . . to determine the number and
                      types of employees required, and to otherwise take such
                      measures as management may determine to be
                      necessary to the orderly or economical operation of the
                      business.
         19.          Section 28.2 of Article 28 (“Staffing”) reads:

                      28.2 Appropriate staffing levels will be based on the
                      New Jersey Hospital Licensing Standards, NJAC, Title 8,
                      Chapter 43G. and shall be within the sole discretion of
                      the Employer.

1
    Emphasis has been added to the Agreement’s provisions reproduced in this
     Petition.

DMEAST #36544436 v2
                                                   7
Case 3:19-cv-01090-BRM-LHG Document 1 Filed 01/25/19 Page 8 of 10 PageID: 8



         20.          Section 9.2 of Article 9 (“Arbitration”) reads:

                      9.2 The arbitrator shall be bound by the terms of the
                      Agreement and shall not have jurisdiction to add to,
                      modify, vary, change or remove any terms of this
                      Agreement.
         21.          Section 47.1 of Article 47 (“Scheduling and Availability”) reads:

                      47.1 Scheduling Procedure:

                      a.      The Hospital will post a six (6) week preliminary
                      schedule five (5) weeks before the start of the schedule
                      indicating the staffing for full and part-time RNs.
                      Requests for PTO must be submitted in writing to the
                      manager/supervisor on the approved request form no
                      sooner than twenty four (24) weeks before the start of the
                      week in which the time is requested and no later than six
                      (6) weeks prior to the start of the applicable schedule
                      (i.e., the schedule covering the week in which the time is
                      requested), except for the months of June, July, August
                      and September. Requests will be responded to in writing
                      within fourteen (14) days.

                      b.     1.     PTO requests for the peak vacation period of
                      June 15th through September 15th shall be submitted in
                      writing, by January 31st, and be responded to by March
                      1st. Requested PTO for the peak vacation period of June
                      15 through September 15 may not exceed the employee’s
                      cumulative total of scheduled hours per pay period
                      (maximum of two work weeks, as defined in Section
                      17.1). Employees requesting two (2) work weeks must
                      indicate their first and second choice weeks. Approval
                      shall be granted, by seniority preference, for one week in
                      an effort to grant as many employees in the unit as
                      possible at least one work week off during the peak
                      vacation period. Management will then consider requests
                      for a second work week, again in seniority order. In the
                      event of a conflict among employees on first or second
                      choice weeks, management will communicate with the
                      employees involved. Requests for individual PTO days
DMEAST #36544436 v2
                                                   8
Case 3:19-cv-01090-BRM-LHG Document 1 Filed 01/25/19 Page 9 of 10 PageID: 9



                      during the peak vacation period will be considered
                      thereafter. PTO requests are subject to management
                      approval. Both the Employer and the Union urge
                      employees to work toward an equitable distribution of
                      PTO time within each unit during the peak vacation
                      period.

                      2.     All other vacation (PTO) requests including the
                      peak vacation period from June 15th through September
                      15th, received after January 31st, shall be addressed on a
                      “first-come, first-served” basis, and need not be on a
                      work week basis.

                      3.    Requests received from multiple nurses at the
                      same time, for the same time, will be approved on a
                      seniority basis.

         22.          Petitioner complied fully with the provisions of Section 47.1. See

Exhibit 3 at 16. Section 47.1 does not require that a set amount of PTO be granted.

         23.          Sections 5.1 and 28.2 of the CBA grant Petitioner the sole discretion

to set staffing levels in the NICU, and do not require a set number of nurses per

shift, that a particular staffing formula or calculation be employed, or that staffing

be set at the minimum “necessary” level.

         24.          Therefore, in rendering the Award, the Arbitrator exceeded the scope

of his authority under the CBA, and rendered an award against Petitioner which

fails to draw its essence from the CBA. The Arbitrator may not substitute his

judgment for Petitioner’s in determining a safe and sufficient staffing level for the

NICU or the amount of PTO which should be granted given that staffing level.

Nor may the Arbitrator require that Petitioner engage in a specific calculation –

DMEAST #36544436 v2
                                                  9
Case 3:19-cv-01090-BRM-LHG Document 1 Filed 01/25/19 Page 10 of 10 PageID: 10



devised by the Arbitrator – in determining its staffing needs. Nor may the

Arbitrator ignore the clear and unambiguous language of the CBA which

recognizes the “unique nature of the Employer’s operations” and which recognizes

that “appropriate staffing levels” are “within the sole discretion of the Employer.”

                                       CLAIM FOR RELIEF
         WHEREFORE, Petitioner prays that the Court:

         1.           Set aside and vacate the Award of Arbitrator Brent;

         2.           Award Petitioner the costs of the suit incurred; and

         3.           Award Petitioner such other further relief as this Court deems

appropriate.

Dated:                January 25, 2019



                                                /s/ Denise M. Keyser
                                                Denise M. Keyser (026471983)
                                                BALLARD SPAHR LLP
                                                210 Lake Drive East, Suite 200
                                                Cherry Hill, NJ 08002-1163
                                                Telephone: 856.761.3400

                                                Attorneys for Petitioner, Virtua Health, Inc.




DMEAST #36544436 v2
                                                  10
